Citation Nr: 0827153	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-35 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for type II diabetes 
mellitus, including as secondary to herbicide exposure. 

3.  Entitlement to service connection for an eye disability, 
including as secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) dated in August 2006 (which 
denied service connection for hearing loss) and August 2007 
(which denied service connection for diabetes mellitus and 
eye disability).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that bilateral hearing loss is related to service. 

2.  The preponderance of the evidence is against a finding 
that type II diabetes mellitus is related to service, 
including as due to herbicide exposure, or causally or 
etiologically related to a service-connected disability. 

3.  The preponderance of the evidence is against a finding 
that an eye disability is related to service, or causally or 
etiologically related to a service-connected disability. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1101, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).  

2.  Type II diabetes mellitus was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein including as due to herbicide exposure, nor 
is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).   

3.  An eye disability was not incurred in or aggravated by 
service nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2006, March 2007, and April 
2007, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  All of the correspondence also included 
notification of the process by which initial disability 
ratings and effective dates are established. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Bilateral Hearing Loss

The veteran essentially contends that he has bilateral 
hearing loss as a result of service. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

Service treatment records are negative for any complaints or 
findings of hearing loss.  The examination at service 
discharge noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10

20
LEFT
20
15
10

30

The veteran currently has hearing loss.  The first indication 
of hearing loss was on a VA audiology examination in August 
2006, the report of which noted following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
55
60
LEFT
5
15
75
80
95
   
Word recognition was 92 percent in the right ear and 84 
percent in the left ear.  The diagnosis was normal to 
moderately severe sensorineural hearing loss in the right ear 
and normal to profound sensorineural hearing loss in the left 
ear.  Upon review of the claims folder, the examiner opined 
that current hearing loss was not caused by or a result of 
military noise exposure as hearing was normal at service 
separation.  The examiner explained that 

[e]xposure to either impulse sounds or continuous 
exposure can cause a temporary threshold shift.  
This disappears in 16 to 48 hours after exposure 
to loud noise.  Impulse sounds may also damage 
the structure of the inner ear resulting in an 
immediate hearing loss.  Continuous exposure to 
loud noise can also damage the structure of the 
hair cells resulting in hearing loss.  If the 
hearing does not recover completely from a 
temporary threshold shift, a permanent hearing 
loss exists.  Since the damage is done when 
exposed to noise, a normal audiogram subsequent 
to the noise exposure would verify that the 
hearing had recovered without permanent loss.    

Based on the evidence, the Board finds that service 
connection for hearing loss is not warranted.  While the 
veteran currently has hearing loss, there is no competent 
medical evidence that it is related to service.  Service 
treatment records, including the examination report at 
service discharge, are negative for hearing loss.  The first 
indication of hearing loss in the record is not until the 
August 2006 VA examination report, which is nearly 36 years 
after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, 
there is no opinion which provides a nexus between current 
disability and service.  In fact, the August 2006 VA examiner 
specifically found based on review of the claims folder and 
examination of the veteran that current hearing loss was not 
caused by or a result of military noise exposure.  Therefore, 
the criteria for service connection for hearing loss have not 
been met. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  More over, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has hearing loss related to service) because he 
does not have the requisite medical expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The separation examination and the passage of many years 
without medical documentation of the hearing loss form a 
preponderance of evidence which outweighs the veteran's 
recollection of symptoms over the years and the current 
diagnosis.  As this preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

 The veteran contends he has diabetes mellitus secondary to 
herbicide exposure in service.  He specifically asserts that 
he was exposed to herbicides along the demilitarized zone 
("DMZ") in Korea.  In the alterative, the veteran also claims 
service connection for diabetes mellitus, secondary to any 
service-connected disability.   

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  If the veteran was 
exposed to an herbicide agent during service, type II 
diabetes mellitus shall be service-connected if the 
requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
However, as indicated above, notwithstanding the foregoing, 
regulations provide that service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994).

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the DMZ in Korea.  DOD defoliated the fields of fire 
between the front line defensive positions and the south 
barrier fence.  If it is determined that a veteran who served 
in Korea during this time period belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See MR21-1MR, Part IV, Chapter 2, Section C.  

Initially, the Board notes that the veteran did not have 
Vietnam service nor is he claiming such, and is therefore not 
afforded the presumption of Agent Orange exposure while 
serving in Vietnam during the Vietnam era.  Instead, he 
contends that he was exposed to herbicides while stationed in 
Korea.  His DD 214 showed that his service included one year 
and three months of foreign service in United States Army, 
Pacific Command (USARPAC) and that he was attached to 
Company B, 122nd Signal Battalion.  In March 2007, the 
National Personnel Records Center (NPRC) determined that 
there were no records of the veteran's exposure to 
herbicides.  A July 2007 record from the U. S. Army & Joint 
Services Records Research Center (JSRRC) noted that the 
veteran's unit was located 10.5 miles from the DMZ and 
herbicides were used along the southern boundary of the DMZ 
from 1967-1969 but there were no known United States 
personnel known to have been involved in the application 
thereof.   While presumptive service connection may be 
granted for diabetes mellitus due to herbicide exposure, such 
a basis is not warranted in this case as there is no evidence 
that the veteran was exposed to herbicides in Korea during 
the recognized period.

The Board will now consider the veteran's claim on a regular 
service connection basis.  See supra Combee, 34 F.3d at 1043-
44.  If diabetes mellitus becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as diabetes 
mellitus did not manifest until many years after discharge, 
as discussed below.

Service treatment records, including the examination report 
at service discharge, are negative for any findings of 
diabetes mellitus.  The veteran currently has diabetes 
mellitus as noted throughout the records.  However, the first 
indication of the disability was not until October 2006 when 
a VA treatment record noted elevated glucose (a January 2007 
VA treatment record showed a diagnosis of type II diabetes 
mellitus).  This is 36 years after service discharge.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  See Maxson, at 1333.  Furthermore, there 
is no opinion which provides a nexus between service and 
current disability.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over three decades following service.  Thus, while there 
is current evidence of diabetes mellitus, there is no true 
indication that disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of diabetes mellitus in 
service and the lack of diagnosis of the claimed disability 
until several decades post-service, any opinion relating 
pertinent disability to service would certainly be 
speculative.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

The veteran also seeks service connection for diabetes 
mellitus secondary to any service-connected disability.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The only disability for which the veteran is service 
connected is tinnitus.  However, there has been no evidence 
presented that diabetes mellitus was caused or aggravated by 
tinnitus, or related in any way to tinnitus.  Therefore, 
consideration on a secondary basis is likewise not warranted. 

The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has diabetes 
mellitus related to service) because he does not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Here, too, the separation examination and the passage of many 
years without medical documentation of diabetic 
manifestations form a preponderance of evidence which 
outweighs the veteran's recollection of symptoms over the 
years and the current diagnosis.  As this preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Eye Disability

The veteran essentially claims that he has an eye disability 
related to service, including as secondary to service-
connected type II diabetes mellitus.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  

Service treatment records reflect that the veteran was seen 
on multiple occasions related to his myopia and refractive 
error and spectacles prescriptions were issued in conjunction 
with those visits (records dated in July 1968, August 1969, 
and September 1969).  On the Report of Medical History, as to 
the inquiry have you ever had or have you now eye trouble, 
the veteran responded yes.  However, aside from refractive 
error, the examination report at service discharge showed a 
normal eye evaluation.  As noted above, refractive error is 
not considered a disease for VA purposes so the Board finds 
that the veteran did not have an eye disability in service.  

Post-service treatment records show that the veteran has been 
diagnosed with various eye disabilities, including glaucoma.  
However, the first indication of an eye disability was not 
until sometime in 2001 (a March 2005 VA treatment record 
noted that the veteran had been diagnosed with glaucoma four 
years before).  This is 31 years after service discharge.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  See Maxson, at 1333.  Additionally, there 
is no opinion which provides a nexus between current eye 
disability and service.    

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over three decades following service.  Thus, while there 
is current evidence of an eye disability, there is no true 
indication that disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Due to the 
absence of findings of an eye disability in service and the 
lack of diagnosis of the claimed disability until several 
decades post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

The veteran also seeks service connection for an eye 
disability secondary to diabetes mellitus.  However, since 
the veteran is not service connected for diabetes mellitus, 
consideration for an eye disability on a secondary service 
connection basis is thus not available.  See supra 38 C.F.R. 
§ 3.310(a). 

The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has an eye 
disability related to service) because he does not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Once again, the service medical records, including the 
separation examination and the passage of many years without 
medical documentation of eye disease form a preponderance of 
evidence which outweighs the veteran's recollection of 
symptoms over the years and the current diagnosis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for type II diabetes mellitus, including 
as secondary to herbicide exposure is denied. 

Service connection for an eye disability, including as 
secondary to type II diabetes mellitus is denied. 



______________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


